Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The affidavit under 37 CFR 1.132 filed 20 January 2022 is sufficient to overcome the rejection of the claims based upon the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on 24 March 2022.
The application has been amended as follows: Claims 13, 16 and 23-25 are REJOINED.
Claim 1 should read as follows:
1. (Currently amended) A method for imparting texture to a surface of a thermoset article during the article’s formation comprising;
 introducing an insertable platen with a woven pattern to a mold, the woven pattern including dimples arrayed in a checkerboard pattern that mimic a woven carbon fiber mat; 
providing a thermoset material to the mold; 
applying the platen under pressure and heat to the thermoset material to impart the woven pattern including dimples arrayed in a checkerboard pattern [
allowing the thermoset material to cure; 
and removing the thermoset article from the mold.


Reasons for Allowance
Claims 1, 4-8, 10-13, 16 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant provided an affidavit in support of unexpected results regarding the pattern imparted upon the thermoset material. In light of those unexpected results the examiner has determined that the pattern is not mere design choice and therefore the claims are allowable.  None of the prior art alone or in combination teaches, suggests, or renders obvious the pattern as described by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744